DETAILED ACTION

Reasons for Allowance
Claims 1-5 have been allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches nor suggests a film-shaped firing material comprising a shrinkage factor in a planar direction of the film-shaped firing material after being pressurized and fired under conditions of a temperature of 3500C and a pressure of 10 MPa for 3 minutes is 10% or less with respect to the shrinkage factor before the firing, and a volume shrinkage factor thereof is in a range of 15% to 90% with respect to the volume shrinkage factor before the firing, and a contact ratio of the film-shaped firing material with an adherend after being pressurized and fired under conditions of a temperature of 3500C and a pressure of 10 MPa for 3 minutes in a state in which the film-shaped firing material is in contact with the adherend is 90% or greater with respect to a contact area of the adherend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        5/11/2022